—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of burglary in the first degree (Penal Law § 140.30 [2]) and robbery in the first degree (Penal Law § 160.15 [3]). We reject defendant’s contention that the evidence is legally insufficient to support the rob*907bery conviction. The evidence establishes that, in the course of forcibly stealing property, defendant used and threatened the immediate use of a dangerous instrument (see, Penal Law § 160.15 [3]). Contrary to defendant’s contention, the People were not required to prove that defendant inflicted serious physical injury upon the victim; serious physical injury is not an element of the crime charged (see, Penal Law § 160.15 [3]; cf., Penal Law § 160.15 [1]).
County Court properly sentenced defendant as a second felony offender. Contrary to defendant’s contention, the People filed a statement pursuant to CPL 400.21, and the record establishes that there was substantial compliance with the requirement that the court inquire whether defendant controverted the prior felony (see, People v Ford, 157 AD2d 992, 993, lv denied 75 NY2d 919). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Niagara County Court, Hannigan, J. — Robbery, 1st Degree.) Present — Green, J. P., Wisner, Scudder, Burns and Lawton, JJ.